 MARYLAND NEWS COMPANY215Aaron Trosch,Ivan E. Trosch and Melvin R. Trosch d/b/aMaryland News CompanyandWarehouse,Retail and MailOrder Employees Local Union #590, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandMaryland News EmployeesAssociation,Party to the Contract.CaseNo. 5-CA-2040.August 21, 1962DECISION AND ORDEROn April 30, 1962, Trial Examiner Stanley Gilbert issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices as allegedin the complaint.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its order the Recommended Order of the TrialExaminer.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA charge having been filed on October 26,1961,as amended on December 15,1961,by Warehouse,Retail and Mail Order Employees Local Union#590, Affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(hereinafter referred to as the Union),the complaint hereinwas issued on December 15, 1961,alleging that Aaron Trosch,Ivan E. Trosch, andMelvin R.Trosch d/b/a Maryland News Company(hereinafter referred to jointlyas Respondent or Company)had and are engaging in conduct violative of Section8(a)(1), (2),and (3) of the National Labor Relations Act, as amended.Respond-ent in its answer denied that it engaged in certain of the acts alleged and, whileadmitting other conduct alleged,denied that such conduct was violative of the Act.'1The complaint was amended during the course of the hearing,but it does not appearnecessary to set forth herein in what respects.138 NLRB No. 28. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice,a hearing was held on February 12, 1962,at Baltimore, Mary-land, at which all parties were represented by counsel.Oral argument was waivedand General Counsel and Respondent filed briefs within the time designated therefor.Upon the entire record in this proceeding and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTMaryland News Company, a partnership, with its office, warehouse, and place ofbusiness in Baltimore, Maryland, is engaged in the -business of wholesale distributionof magazines, books, periodicals, and newspapers.Respondent receives annually atits place of business in Baltimore, Maryland, directly from sources located outside theState of Maryland goods and materials valued in excess of $50,000.Ifind, as is admitted by Respondent, that it is engaged in commerce within themeaning of Section 2(6) of the Act and that assertion of jurisdiction is warranted.H. THE LABOR ORGANIZATIONS INVOLVEDThe Union (the Charging Party) and the Maryland News Employees Association(Party to a collective-bargaining agreement with Respondent and hereinafter referredto as the Association) are, as admitted by Respondent, labor organizations withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Backgroundand summaryof eventsOn January 6, 1961, the Union filed a petition for certification of representativesin Case No. 5-RC-3343 for a unit of Respondent's employees indicated as being 30in number.On or about January 18, 1961, at a pretrial conference held by theBoard in said proceeding, the Company contended that the appropriate unit shouldembrace other employees besides those set forth in the unit which the Union de-scribed in its petition (which would have increased the number in the unit to 60).Said petition, however, was withdrawn on January 30, 1961.On February 1, 1961,the Union filed a petition for certification of representatives in Case No. 5-RC-3372with a somewhat different description of the unit sought with an indicated numberof 32 employees.A hearing was held on this petition on February 27, 1961, but,as yet, the Board has not issued its decision with respect thereto.At the aforesaidhearing, the Company apparentlyagaincontended that the appropriate unit shouldembrace 60 of its employees.Between February 28 and March 3, 1961, the Union picketed the Company'spremises.During this period, Philip Appel, an employee, drafted and circulateda document which was signed by approximately 50 of the employees. The documentread: "We, the undersigned, including those who have signed Union Cards andthose who have not signed Union Cards, hereby withdraw our Membership anddemand that the picket line at Maryland News Company be removed." Appel gavea copy of the document to Melvin R. Trosch, one of the partners and the head ofthe Company, shortly after it was signed.Trosch testified that it was given to himin February 1961.Appel testified that he also gave copies to representatives of theUnion.Appel also testified as to several unsuccessful trips he made to the union officesaccompanied by groups of employees for the purpose of obtaining the return oftheir union cards.On the last trip he was also accompanied by James A. Ostendorf(appearing herein as counsel for the Association) whom he consulted with respectto obtaining the return of the cards.Appeltalked to some of the employees about forming an association and aboutthe middle of May a group of them "decided they were tired of waiting for a rulingfrom Washington" on the Union's petition.On or about May 15, 1961, a groupof approximately 18 employees met with Ostendorf at which meeting the Associa-tionwas "formed."ToussaintM. Wallace, who was elected at the meeting aschairman of the Association, testified that he requested Ostendorf to draft a proposedcontract to be presented to the Company which he received from Ostendorf towardthe end of May. Shortly thereafter a committee of five, including Wallace, metwith Trosch and discussed with him the terms of the proposed contract.The com-mittee held several more meetings with Trosch and finally at a meeting on June 5or 6 he presented them with a draft of a contract he had had prepared. It appearsthat Trosch requested the committee to circulate the contract among the employeesto be signed by them,if they approved it.Thereafter the contract was circulated MARYLAND NEWS COMPANY217among the employees as requested.The signatures of over 50 employees, includ-ing the members of the committee, were affixed to the contract, as well as that ofTrosch for the Company. By its terms the contract was to be effective June 7, 1961.B. The issues and concluding findingsThe material issues raised in this proceeding are as follows:1.Whether Respondent violated Section 8(a)(1) and (2) of the Act by recog-nizing and bargaining with the Association and entering into an exclusive bargain-ing agreement with it.2.Whether Respondent violated Section 8(a)(1) and (3) of the Act by execut-ing and maintaining said agreement in view of the union-security clause which itcontained.3.Whether the union-security clause was invalid on its face.4.Whether Respondent violated Section 8(a)(1) and (2) of the Act by per-mitting employees acting in behalf of the Association to conduct meetings andsolicitmembers at its premises and to circulate the agreement on company time.1.Recognizing, bargaining, and entering into the agreementWhen the committee of five which represented the Association met with Troschin the latter part of May 1961 and presented him with a proposed collective-bargaining agreement, it asserted that it represented a majority of the employees(apparently in the unit of 60 which the Company had contended to be the appro-priate unit).Trosch did not request proof of the claim of majority representationbut apparently relied on the committee's assertion and on the aforementioned copyof the document he hadseen"in February" (which document had been signed byapproximately 50 employees during the period of picketing between February 28and March 3, 1961.The record fails to demonstrate that the committee's assertionofmajority representation was based on fact.The meeting on May 15, 1961,at which the Association was formed was attended by 18 employees according toWallace.Appel testified that he estimated there were closer to 30 employees atthemeeting.From my observation of the two witnesses, I am inclined to creditWallace's estimate as the more reliable in that he displayed less partisanship.Evenwere it to be assumed that all of the 18 who attended the meeting were in favorof having the Association represent them, they numbered considerablyless thana majority of the unit of 60.The testimony as to whether other employees joinedwith the group of 18 is too vague to permit drawing an inference that the Associa-tion did obtain authorization from a sufficient number of employees to warrantthe committee's assertion of majority representation.The document signed duringthe period of picketing over 2 months prior to when the Association came into beingisof no probative value with respect to the Association's claim of representation.Trosch testified that he presumed that the Association represented a majority, and,therefore, he recognized the Association as the exclusive collective-bargaining repre-sentative of the Company's employees and bargained with its committeeAfterseveralmeetings with the committee Trosch had a contract prepared embodyingsome of the proposals of the Association which he then presented to the committeeat the aforementioned meeting with it about June 5 or 6, 1961.None of thewitnesses could remember whether or not Trosch's signature was already on thecontract when he turned it over to the committee for circulation among the employ-ees.Trosch admitted that at the time he was aware of the fact that the Boardhad not as yet issued its decision in aforementioned Case No. 5-RC-3372, andthere is nothing in the record to indicate that the Union had withdrawn its claimof representation or any basis for an inference that it had abandoned it.It appears appropriate to conclude that Respondent recognized, bargained with,and entered into an exclusive collective-bargaining agreement with the Associationwhile a real question concerning representation was pending.This case appearsto fall within the well-establishedMidwest Pipingdoctrine 2 of the Board that anemployer cannot arrogate to itself the determination of which of two rival labororganizations it should recognize as the representative of its employees.When, asin this case, an employer recognizes and bargains collectively with a labor organiza-tion while a real question concerning representation is pending, it violates Section8(a)(1) and (2) of the Act.3Moreover, in this case there was also pending beforethe Board a question concerning what would constitute an appropriate unit, the'The doctrine derived fromMidwest Piping & Supply Co., Inc,63 NLRB 10603 Shea Chemical Corporation,121 NLRB 1027;Swift and Company,128 NLRB 732;Reliance Fuel Oil Corp.,129 NLRB 1166;North Electric Company,129 NLRB 675. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermination of which the Company also arrogated unto itself. In addition, ithas not even been demonstrated that, at the time, a majority of the employees whichwere covered by the agreement which was executed had authorized the Associationto bargain for them.Under the circumstances, it does not appear to be of anymoment that a majority of the employees in the unit covered by the agreementratified it by affixing their signatures.2.The union-security clauseThe collective bargaining between the Company and the Association, which byits terms became effective on June 7, 1961, provided,inter alia:18.After 30 days' employment, all employees covered by this Contract shallbecome members of the Union [the Association] and remain members in goodstanding during the period this agreement remains in effect.General Counsel contends that the security clause is invalid on its face becauseitdoes not afford a 30-day grace period for those employees who were alreadyemployed at the effective date of the contract and who had not as yet joinedtheAssociationThe Board has stated that union-security clauses are unlawful"which specifically withhold from incumbent nonmembers.the statutory 30-day grace period."Paragon Products Corporation,134 NLRB 662. InLapeerMetal Products Co.,134 NLRB 1518, the Board affirmed the finding of the TrialExaminer that a provision very similar to that above was invalid because it failedto grant "the then employees" the 30-day grace period. It would appear that areasonable construction of the provision herein involved would not afford theincumbent employees the required grace period .4Therefore, I find it invalid andits incorporation in the contract violative of Section 8(a)(1), (2), and (3) of theAct.Even of the clause were not invalid on its face, in view of the circumstancesunder which the contract was entered into in violation of Section 8(a)(1) and (2)of the Act, the execution and maintenance by the Respondent of the contract wouldconstitute a violation of Section 8(a)(1) and (3) of the Act since it requiresmembership in the Association as a condition of employmentDuralite Co., Inc.,132 NLRB 425.3,Re allegations with respect to additional violations of Section 8(a)(1) and (2)Although it does appear that the Company did give permission to hold a meetingof the Association on the Company's premises, the record does not disclose that itgave actual permission to employees acting on behalf of the Association to doany more than that. In any event there is no showing that the Company declinedto give the Union similar privileges.While it is true that Trosch requested that thecommittee circulate the contract among the employees for the purpose of obtainingtheir signatures thereon if they approved it, it does not appear that he authorizedthat it could be done on company time. I do not believe that General Counsel hassustained the allegations of further independent violations of Section 8(a) (1) and(2) as set forth in paragraph VII(a) and (c) of the complaintEven in the lightof the findings of other violations of the Act, I am of the opinion that the assistancealleged was of a minimal character. It does not appear that any purpose would beserved in passing upon the question of whether Respondent's request that the contractbe circulated among the employees constitutes a violation of the Act, since, if itwere a violation, it would be derived from the violations already found and wouldnot require a broader remedy than that which will be recommendedIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, which have beenfound to be violative of the Act, occurring in connection with the operations of theRespondent, described in section 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.4The record does not disclose whether or not this construction was given effect. MARYLAND NEWS COMPANY219Ihave found that Respondent recognized and bargained with the Associationas the representative of its employees and entered into an exclusive collective-bargaining agreement with it, at a time when it had not been demonstrated thatit represented a majority of the employees covered by said agreement, and also ata time when a real question concerning representation was pending, as well as aquestion of what would constitute an appropriate unit.By such conduct and themaintenance of said agreement Respondent has interfered with, restrained, andcoerced said employees in the exercise of their right freely to choose their ownbargaining representative, has accorded unlawful assistance and support to theAssociation and has unlawfully discriminated against its employees by making mem-bership in the Association a requisite for employment. In order to dissipate theeffect of its actions, I shall recommend that Respondent be ordered to withdrawand withhold all recognition from the Association and that it cease giving effectto the aforementioned agreement, or to any renewal or extension thereof, unlessand until such time as the Association shall have been certified by the Board asthe representative of an appropriate unit of its employees, and only then if theagreement otherwise conforms to the provisions of the Act.General Counsel indicated during the course of the hearing that he was not seek-ing reimbursement of moneys paid by employees or deducted from their earningsas an obligation of membership in the Association, it not appearing that any suchmoneys were paid or deducted.Nothing herein recommended shall be construed to require that Respondent varyany existing term or condition of employment of its employees other than therequirement of membership in the Association.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) ofthe Act.2.The Union (Charging Party) and the Association are labor organizationswithin the meaning of Section 2(5) of the Act.3.By recognizing the Association and by bargaining and entering into an exclusivecollective-bargaining agreement with the Association, while that organization wasnot the representative of a majority of its employees covered by the agreement, andat a time when a real question concerning representation and a question of theappropriate bargaining unit were pending, Respondent violated Section 8(a)(1) and(2) of the Act.4.By the execution and maintenance of the aforesaid agreement which containeda union-security clause, Respondent violated Section 8(a)(1) and (3) of the Act.5The aforesaid union-security clause was invalid by its terms in that it did notprovide for a 30-day statutory grace period for incumbent employees.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.7.Respondent has not violated Section 8(a) (1) and (2) of the Act by the conductalleged in paragraph VII(a) and (c) of the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case, it is recommended, in order to effectuate the policies ofthe Act, that Maryland News Company, the partners therein, its officers, agents,successors, and assigns shall:1.Cease and desist from:(a)Recognizing the Association as the exclusive representative of any unit ofitsemployees for purposes of collective bargaining, unless and until said labororganization shall have been certified by the Board as the exclusive bargaining rep-resentative of its employees in an appropriate unit.(b)Giving effect to its agreement with the Association entered into on or aboutJune 6, 1961, or to any extension, renewal, modification, or supplement thereof,or any superseding agreement, unless and until the Association shall have been certi-fied by the Board as aforesaid and only then if the agreement conforms to theprovisions of the Act.(c) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of rights guaranteed in Section 7 of the Act.2Take the following affirmative action which will effectuate the policies of theAct: 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Withdraw and withhold all recognition from the Association as the collective-bargaining representative of any unit of its employees, unless and until said labororganization shall have been certified by the Board as the representative of itsemployeesin anappropriate unit.(b) Post in its place of business in Baltimore, Maryland, copies of the noticeattached hereto marked "Appendix." 5Copies of said notice, to be furnished by theRegional Director for the Fifth Region, shall, after being signed by a representativeof Respondent, be posted by it immediately after receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced or coveredby and other material.(c)Notify said Regional Director in writing, within 20 days from the receipt ofthis Intermediate Report, what steps have been taken to comply herewith.6It isfurther recommended that the complaint be dismissed insofar as it relates tothe conduct alleged in paragraph VII (a) and (c) thereof.In the event that theserecommendationsbe adopted by the Board, the words "A De-cision andOrder" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree ofa United States Court of Appeals, the words "A Decree of the United StatesCourt of AppealsEnforcingan Order" shall be substituted for the words "A Decision andOrder."6In the eventthatthese recommendationsbe adopted by the Board, this provision shallbemodified to read:"Notify saidRegionalDirector in writing within 10 days from thedate of thisOrder what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT assist or support Maryland News Employees Association, orany other labor organization, or otherwise interfere with the representation ofour employees through a labor organization of their own choosing.WE WILL NOT recognize said Association, or any successor thereto, as thecollective bargaining representative of any unit of our employees, unless anduntil said Association shall have been certified by the Board as the exclusiverepresentative of our employees in an appropriate unit.WE WILL NOT give effect to the collective-bargaining agreement we enteredinto with said Association, or enter into or give effect to any extension, renewals,modification, or supplement thereof, or any superseding agreement with saidAssociation, unless and until said Association shall have been certified by theBoard as the exclusive representative of our employees in an appropriate unit,and only then if the agreement conforms to the provisions of the Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of rights guaranteed in Section 7 of the Act.WE WILL withdraw and withhold all recognition from said Association asthe collective-bargaining representative of any unit of our employees, unless anduntil said Association shall have been certified by the Board as the exclusiverepresentative of our employees in an appropriate unit.MARYLAND NEWS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 N. Calvert Street, Baltimore, Maryland (Telephone Number, Plaza 2-8460, Extension 2100), if they have any question concerning this notice or compliancewith its provisions.